

117 HR 4901 IH: Public Housing Procurement Improvement Act of 2021
U.S. House of Representatives
2021-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4901IN THE HOUSE OF REPRESENTATIVESJuly 30, 2021Mr. Torres of New York introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo authorize public housing agencies to utilize certain contractual arrangements in undertaking development projects involving public housing, and for other purposes.1.Short titleThis Act may be cited as the Public Housing Procurement Improvement Act of 2021.2.Public housing agency project delivery system authority(a)In generalSection 5 of the United States Housing Act of 1937 (42 U.S.C. 1437c) is amended by adding at the end the following new subsection:(j)Project delivery system authorityNotwithstanding any other provision of Federal, State, or local law, but not including requirements or standards of conduct covering conflicts of interest and governing the actions of public housing agency employees engaged in the selection, award, and administration of contracts and limiting noncompetitive contracts, the Secretary shall provide that, in undertaking any federally funded low-income housing project involving the development of dwelling units owned, operated, or maintained by a public housing agency, the public housing agency may utilize any of the following contractual arrangements:(1)Design-buildUse of an engineering or construction firm, or team of firms, having the capability of performing all the engineering, design, procurement, and development by itself to execute the total scope of the project.(2)Construction managementUse of a construction manager who is an independent contractor of the public housing agency, but not its agent, and has responsibility for providing analysis and advisory services related to value engineering, constructability, pricing and project risks during the design phase of the project, and complete responsibility for supervision, coordination, and administration of the construction phase of the project, including the responsibility for performing and procuring construction work.(3)Best valueUse of a selection and evaluation process under which the public housing agency, or a panel selected by the agency, considers qualitative factors, including design solution, management, and schedule, and price, on some formula basis.(4)PrequalificationUse of a selection and evaluation process under which the public housing agency, or a panel selected by the agency, that prequalifies proposers based on qualitative factors, including qualifications and experience, and subsequently allows only prequalified proposers to participate and bid in a best value selection and evaluation process.(5)Guaranteed maximum priceUse of a reasonable contract pricing structure with safe harbors under which the total price for construction-phase work under a design-build or construction management at risk contract is established on a cost-plus basis with a guaranteed maximum amount that may be paid to the contractor, except for any adjustment under other contract clauses providing for equitable adjustment or other revision of the contract price under stated circumstance, after 95-percent completion of the project design..(b)RegulationsThe Secretary of Housing and Urban Development shall issue such regulations as may be necessary to carry out the provisions of this section 5(j) of the United States Housing Act of 1937, as added by the amendment made by subsection (a) of this section.